


Exhibit 10.4




CNO FINANCIAL GROUP, INC.






Re:    Grant of Performance Share Award
CNO Financial Group, Inc., a Delaware corporation (the "Company"), is pleased to
advise you that pursuant to the Company's Amended and Restated Long-Term
Incentive Plan (the "Plan"), the Company has granted you an award of the number
of performance share units set forth on the last page of this agreement (the
"Performance Shares"), effective as of the date displayed on the last page of
this agreement (the "Grant Date"), subject to the terms and conditions of the
Plan and the terms and conditions set forth herein. Any capitalized terms used
herein and not defined herein have the meaning set forth in the Plan.
1.Performance Shares. Each Performance Share represents the right to receive one
share of the Company’s Common Stock, par value $.01 per share (“Common Stock”),
plus Dividend Equivalents thereon (as described in Section 5(b) below) subject
to satisfaction of the service and performance-based vesting criteria described
in Section 3 below and Schedule A-1 attached hereto and made a part hereof. Upon
satisfaction of such vesting criteria, the shares of Common Stock that have
vested will be issued to you and shall be fully paid and nonassessable.


2.Transfer Restrictions. You may not sell, assign, transfer, convey, pledge,
exchange or otherwise encumber or dispose of the Performance Shares, except to
the Company. Any purported encumbrance or disposition in violation of the
provisions of this Section 2 shall be void ab initio, and the other party to any
such purported transaction shall not obtain any rights to or interest in the
Performance Shares.


3.Vesting of Performance Shares.


(a)The Performance Shares shall vest (in whole or in part) based upon satisfying
the vesting criteria set forth on Schedule A-1 attached hereto. Except as set
forth in Section 3(b) below, underlying shares of Common Stock shall be issued
to you only if you remain employed by the Company or a Subsidiary through the
vesting date of the Performance Shares, which is anticipated to occur no later
than March 15, 2017. Decisions regarding vesting and payment of the Performance
Shares shall be final as determined by the Committee in its sole and absolute
discretion.


(b)If you elect to terminate your employment with the Company or a Subsidiary
and you satisfy the definition of Retirement set forth in the Plan, then a pro
rata portion of the Performance Shares shall vest (based on the number of days
from January 1, 2014 to and including the date of your Retirement divided by
1,096) and, to the extent the performance criteria are met, such pro rata
portion shall be paid at the same time as others receive shares of Common Stock
under this award.


(c)Any Performance Shares that do not vest pursuant to Section 3(a) above shall
be cancelled.



--------------------------------------------------------------------------------






(d)Except as expressly set forth in any written employment agreement between you
and the Company or a Subsidiary (whether entered into prior to or after the date
of this letter agreement), if the Company or its successor shall terminate your
employment for any reason (other than for “Cause” as defined in Section 7
hereof) within two years following a Change in Control (but not later than
December 31, 2016), the Performance Shares shall vest on a pro rata basis based
on the number of days from January 1, 2014 to and including the date your
employment is terminated, divided by 1,096.


4.Forfeiture of Performance Shares. Except as set forth in Section 3(b) above or
expressly set forth in any written agreement between you and the Company or a
Subsidiary (whether entered into prior to or after the date of this letter
agreement), if you cease to be an employee of the Company or a Subsidiary for
any reason, except as and to the extent the Common Stock underlying the
Performance Shares has been issued to you, you shall forfeit the remaining
portion of the Performance Shares.


5.Dividend, Voting and Other Rights.


(a) Until issuance of shares of Common Stock pursuant to Section 1 hereof, you
shall have no voting or other rights of a stockholder with respect to the
Performance Shares.


(b)Dividend Equivalents. You shall have the right to receive Dividend
Equivalents on Performance Shares that become vested hereunder, payable in cash
without interest, to the extent that cash dividends are paid on the Common Stock
underlying the Performance Shares after the date of this agreement and prior to
the issuance of shares of Common Stock underlying the Performance Shares. Such
Dividend Equivalents shall be subject to any required tax withholding, and shall
be payable on or about such date or dates as the underlying Common Stock is
issued to you in an amount equal to the number of shares of Common Stock
delivered in respect of your vested Performance Shares multiplied by the
aggregate per share dividends declared and paid after the date of this letter
agreement and prior to the issuance of shares of Common Stock underlying the
Performance Shares.


6.Certain Definitions. For the purposes of this letter agreement, the following
terms have the meanings set forth below:


“Board” means the Board of Directors of the Company.
“Cause” means the occurrence of one or more of the following events, as
determined by the Committee:
(i)    commission of (x) a felony or (y) any crime or offense lesser than a
felony involving the property of the Company or a Subsidiary; or
(ii)    conduct that has caused demonstrable and serious injury to the Company
or a Subsidiary, monetary or otherwise; or
(iii)willful refusal to perform or substantial disregard of duties properly
assigned; or

2

--------------------------------------------------------------------------------






(iv)breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.


“Change in Control” means the occurrence of any of the following events:
(i)    the acquisition (other than an acquisition in connection with a
"Non-Control Transaction" (as defined below)) by any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) of "beneficial ownership"
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company or its Ultimate Parent
representing 51% or more of the combined voting power of the then outstanding
securities of the Company or its Ultimate Parent entitled to vote generally with
respect to the election of the board of directors of the Company or its Ultimate
Parent; or
(ii)    as a result of or in connection with a tender or exchange offer or
contest for election of directors, individual board members of the Company
(identified as of the date of commencement of such tender or exchange offer, or
the commencement of such election contest, as the case may be) cease to
constitute at least a majority of the board of directors of the Company; or
(iii)    the consummation of a merger, consolidation or reorganization with or
into the Company unless (x) the stockholders of the Company immediately before
such transaction beneficially own, directly or indirectly, immediately following
such transaction securities representing 51% or more of the combined voting
power of the then outstanding securities entitled to vote generally with respect
to the election of the board of directors of the Company (or its successor) or,
if applicable, the Ultimate Parent and (y) individual board members of the
Company (identified as of the date that a binding agreement providing for such
transaction is signed) constitute at least a majority of the board of directors
of the Company (or its successor) or, if applicable, the Ultimate Parent (a
transaction to which clauses (x) and (y) apply, a "Non-Control Transaction").
“Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).
“Ultimate Parent” means the parent corporation (or if there is more than one
parent corporation, the ultimate parent corporation) that, following a
transaction, directly or indirectly beneficially owns a majority of the voting
power of the outstanding securities entitled to vote with respect to the
election of the board of directors of the Company (or its successor).
7.Withholding Taxes. If the Company or any Subsidiary shall be required to
withhold any federal, state, local or foreign tax in connection with any
issuance or vesting of Performance Shares or other securities pursuant to this
agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, you shall pay the tax or make provisions that are
satisfactory to the Company or such Subsidiary for the payment thereof. If
permitted at such time by the Company, you may elect to satisfy all or any part
of any such withholding obligation by surrendering to the Company or such
Subsidiary a portion of the Performance Shares that become nonforfeitable
hereunder, and the Performance Shares so

3

--------------------------------------------------------------------------------




surrendered by you shall be credited against any such withholding obligation at
the Fair Market Value of the Common Stock underlying such Performance Shares on
the date of such surrender.
 
8.No Special Right to Employment. Nothing in this agreement shall interfere with
or limit in any way the right of the Company to terminate your employment or
other performance of services at any time, nor confer upon you any right to
continue in the employ or as a director or officer of, or in the performance of
other services for, the Company or a Subsidiary for any period of time, or to
continue your present (or any other) rate of compensation or level of
responsibility. Nothing in this agreement shall confer upon you any right to be
selected again as a Plan participant, and nothing in the Plan or this agreement
shall provide for any adjustment to the number of Performance Shares upon the
occurrence of subsequent events except as provided in the Plan.


9.Relation to Other Benefits. Any economic or other benefit to you under this
agreement or the Plan shall not be taken into account in determining any
benefits to which you may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.


10.Amendments to Plan. Any amendment to the Plan shall be deemed to be an
amendment to this agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the your
rights under this agreement without your consent.


11.Severability. Whenever possible, each provision of this agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
agreement.


12.Conformity with Plan. This agreement and the Performance Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Inconsistencies between this agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By accepting this grant of
Performance Shares on the Company’s equity administration website, you
acknowledge your receipt of this agreement and the Plan and agree to be bound by
all of the terms of this agreement and the Plan.


13.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.


14.Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally,
(ii) mailed by certified or registered mail, return

4

--------------------------------------------------------------------------------




receipt requested and postage prepaid or (iii) sent by reputable overnight
courier, to the recipient. Such notices, demands and other communications shall
be sent to you at the address on file with the Company and to the Company at
11825 N. Pennsylvania Street, P.O. Box 1911 (46082), Carmel, Indiana 46032,
Attn: General Counsel, or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.


15.Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION AND
EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO THE
PLAN AND TO THIS AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS,
AND APPLICABLE PROVISIONS OF FEDERAL LAW.
 
16.Descriptive Headings. The descriptive headings of this agreement are inserted
for convenience only and do not constitute a part of this agreement.


17.Entire Agreement. This agreement, any written agreement between you and the
Company or a Subsidiary to the extent contemplated by Section 4 hereof, and the
terms of the Plan constitute the entire understanding between you and the
Company, and supersede all other agreements, whether written or oral, with
respect to your acquisition of the Performance Shares.
  
18.Section 409A. The Performance Shares awarded hereunder are intended to comply
with Section 409A of the Code, as provided under the Plan. In accordance
therewith, to the extent that Section 409A(a)(2)(B)(i) (regarding certain
payments to “key employees” in connection with a separation from service)
requires the Company to delay payment and /or delivery of shares of Common Stock
in respect of your vesting Performance Shares beyond the date(s) otherwise
specified in this agreement, the Company shall pay such amounts to you upon the
earliest date permitted under 409A(a)(2)(B)(i) of the Code with incurring excise
tax.


Details of the Award are set forth below.
To execute this agreement and confirm your understanding and acceptance of the
agreements contained you must click the Accept button and enter your assigned
PIN as your digital signature.
Very truly yours,
CNO FINANCIAL GROUP, INC.
 
By: /s/ Sue Menzel
 
Name: Susan L. Menzel
 
Title: Executive Vice President,
 
             Human Resources




5

--------------------------------------------------------------------------------






Schedule A-1
to
Performance Share Award Agreement


PERFORMANCE SHARE TARGETS


2014 - 2016
Performance Share
Average Operating Return on Equity1
Payout (Vesting)2
≥% (maximum)
150%
  % (target)
100%
  % (threshold)
25%
<%
0%





______________________________
1 For purposes of this agreement, “operating return on equity” for each year is
calculated by dividing (x) “operating earnings” for the year by (y) the average
of the ending balances of shareholders’ equity, excluding accumulated other
comprehensive income and the value of net operating loss carryforwards, for each
of the calendar quarters in the year. “Operating earnings” are defined as net
income applicable to common stock before: (i) loss on extinguishment of debt,
net of income taxes; (ii) net realized investment gains or losses, net of
related amortization and income taxes; (iii) fair value changes due to
fluctuations in the interest rates used to discount embedded derivative
liabilities related to fixed index annuities, net of related amortization and
income taxes; (iv) equity in earnings of certain non-strategic investments,
earnings attributable to non-controlling interests and earnings from
discontinued operations, in each case net of income taxes; (v) changes to the
valuation allowance for deferred tax assets; (vi) the cumulative effect of
change in accounting principles, net of income taxes; and (vii) unusual income
or expense items, net of income taxes, that are unlikely to recur. The average
Operating Return on Equity for the three-year period shall be calculated as the
arithmetic average of the Operating Return on Equity for each of the three
years. Performance between the percentages set forth above shall be interpolated
on a straight line basis. For example if the Average Operating Return on Equity
for the three year period is ___%, then 110% of the Performance Shares will
vest.


2Payouts of any Performance Shares that have been earned shall be made as
promptly as practicable after certification by the Committee that the
performance targets have been achieved, which shall occur no later than March
15, 2017, absent special circumstances.



6